Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has amended claim 17 to include the housing is operable as a heat sink. The applicant has pointed out that Gingerella (U.S. Patent Publication No. 2012/0324772) does not disclose that a housing that is physically coupled to the fixture is also operable as a heat sink. In fact, Gingerella makes no mention whatsoever that the shroud 8 and lens 9 is operable as a heat sink. Rather, Gingerella actually discloses that the shroud 8 and lens 9 trap heat. See paragraph 005. Moreover, to the extent that Gingerella discloses a heat sink it is not in the shroud of any embodiment but is positioned elsewhere.
Claims 18-19 depend on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875